DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0202876 (’876) and US 7,341,744 (‘744) in view of Velazquez et al., Current Concepts in Colonic Disorders, 2012, pages 67-84. ‘876 and Velazquez et al. are references of record.
‘876 teaches proanthocyanidin polymer crofelemer as useful in treating GI disorders such as secretory diarrhea (see the abstract). ‘876 teaches the effective amount as 10-2000mg (see claim 35).  ‘876 teaches Secretory diarrheal disorders of various etiologies share the common feature of excessive Cl− secretion. Intestinal fluid secretion involves Cl− influx into enterocytes though a Na+/K+/2Cl− symporter on the basolateral membrane, and Cl− efflux through apical (lumen-facing) Cl− channels (see [0051]). ‘876 teaches crofelemer modulate Cl− secretion in a cell, comprising contacting a cell comprising a calcium-activated chloride channel (CaCC) (claim 1).
‘744 teaches the enteric coated composition comprising proanthocyanidin polymer isolated from C. Lechleri for treating secretory diarrhea (see the abstract, also claims 1 and 2). ‘744 teaches the  
The primary references do not expressly teach crofelemer as useful to treat congenital diarrheal disorder.
Velazquez et al. teaches there are various kinds of secretary diarrhea, and congenital defect in brush border Cl-/HCO3- is one of the secretary diarrhea (see page 68, Section 2.1.1). 
It would have been obvious to one of ordinary skill in the art to employ crofelemer in a method to treat secretory diarrhea associated with congenital diarrheal disorder (CDD).
One of ordinary skill in the art would have been motivated to employ crofelemer in a method to treat secretory diarrhea associated with CDD.  Since crofelemer is well-known to be effective in modulating Cl− secretion and effective in treating secretory diarrhea, employing crofelemer in a method to treat any known form of secretory diarrhea including CDD would be reasonably expected to be effective. Furthermore, the herein claimed results after taking the proanthocyanidin polymer would be considered the beneficial effects after proanthocyanidin polymer such as crofelemer is taken.  The examiner notes that crofelemer would be reasonably expected to be effective regardless of the age of the patients.  Therefore, employing crofelemer to infants or adult to treat CDD would be reasonably expected to be similar effective.

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627